t c memo united_states tax_court joseph and theresa momot petitioners v commissioner of internal revenue respondent docket no filed date ps requested r to abate assessments of interest on deficiencies arising from ps’ investment in a tax_shelter partnership r issued a notice of final_determination denying ps’ abatement claim ps filed a petition for review of r’s failure to abate interest held r’s failure to abate interest was not an abuse_of_discretion under sec_6404 i r c joseph and theresa momot pro sese george w bezold for respondent memorandum opinion nims judge this matter is before the court on respondent’s motion for summary_judgment respondent’s motion pursuant to rule unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in their amended petition petitioners seek the court’s review of respondent’s failure to abate interest under code sec_6404 the amended petition was filed in response to a letter to petitioners dated date entitled full disclosure - final_determination in which petitioners were advised that the final_determination of the internal_revenue_service irs was to deny their request for an abatement of interest petitioners resided in wisconsin when they filed their petition background petitioners are pro_se and from the nature of their filings are unfamiliar with the procedures of this court and have had difficulty in applying its rules petitioners’ filings consist of four brief documents a letter dated date requesting a petition for review of failure to abate interest under sec_6404 a letter dated date in which petitioners requested a petition application_for a review of failure to abate interest which the court filed on date as amendment to petition a letter dated date entitled amended petition for review of failure to abate interest under code sec_6404 and a one paragraph notice of objection to respondent’s motion relevant facts that do not appear to be in dispute are reflected in the pleadings respondent’s motion the affidavit of respondent’s counsel and the exhibits attached thereto for additional background information since it relates to this case reference is made to our memorandum opinion in alhouse v commissioner tcmemo_1991_652 affd sub nom 12_f3d_166 9th cir in the absence of a comprehensive statement of facts to support respondent’s motion the facts contained in the following summary are gleaned from the above sources and also from settlement documents filed at crystal star eagle v commissioner docket no date which also relates to this case petitioners were investors in an entity called crystal star eagle in and the entity’s investors were advised by the promoters that they would have the legal status of tenants in common which permitted the direct deduction of entity items such as certain losses as well as depreciation interest and management expenses attributable to the entity’s activities initially respondent separately examined the individual returns of an indeterminate number of the entity’ sec_78 investors of which audits petitioners presumably had no knowledge given their representation to the irs service_center interest_abatement_coordinator that they first became aware in date that their entity deductions were being disallowed respondent determined deficiencies against the audited putative partners on the basis of the sham_transaction doctrine five individual petitions to this court ensued encompassing various taxable years from to see alhouse v commissioner supra our decision in alhouse analyzed the nature of the business relationship governing the investors vis-a-vis the managerial agent administering the various computer equipment transactions we construed the investment interests as comprising the formation of a partnership not a tenancy_in_common for tax purposes pursuant to the regulatory guidelines and caselaw principles underlying sec_7701 id the aforementioned entity will hereinafter be referred to as the partnership jurisdiction to adjudicate each investor’s partnership-related deficiencies on an individual basis was therefore lacking as dictated by the so-called tefra unified_audit and litigation procedures set forth in sec_6221 through enacted as part of the tax equity fiscal responsibility act of publaw_97_248 stat id on date respondent issued forms 870-p ad settlement agreement for partnership adjustments covering tax years and to at least two partnership investors the proffered settlement packages proposed a diminution of the partners’ allocable deficiencies in the amount of one-half of their respective cash contributions as well as the elimination of all applicable penalties interest charges were to be expressly preserved petitioners were not informed of the settlement offers extended at that time or of the prior litigation on date respondent issued notices of final_partnership_administrative_adjustment fpaa for and to claude b amarnick reasserting respondent’s determination that the partnership was orchestrated as a tax_shelter contrivance and disallowing all losses and deductions the estate of mr amarnick in its capacity as a partner other than the tax_matters_partner tmp petitioned for readjustment of the partnership items william a tauskey sr in concert with several other partners also in receipt of the fpaa notices intervened in the proceeding on date prior to his death during the pendency of the tefra litigation mr tauskey was serving as the partnership’s tmp pursuant to respondent’s appointment under sec_6231 neither mr tauskey nor respondent furnished a copy of the fpaas or otherwise provided notice of the partnership action to petitioners the partnership action was settled on date the settlement predicated on the stipulation of the partnership transactions as being devoid of economic_substance and a bona_fide profit_motive partially disallowed the partnership loss and deduction items for and denied the entirety of the partnership losses and deductions for the tmp james a grever appointed to succeed the deceased mr tauskey was an individual investor unaffiliated with the partnership’s originator or managerial agents and therefore could not ascertain the identities of the remaining partners not participating in the partnership action respondent compiled a schedule of the known nonparticipating partners which included petitioners and their contact information on date the court granted mr grever’s motion for an order directing service of any notice of settlement on the aforementioned nonparticipating partners and providing mr grever contingent relief from any liability otherwise occasioned by his relying solely on respondent’s schedule in the discharge of the notice obligations imposed on the tmp pursuant to rule a decision reflecting the terms of the settlement was entered on date petitioners’ deficiencies for and consequent to the settlement were assessed on date and date respectively computed to the dates of assessment accrued interest on the deficiency totaled dollar_figure accrued interest on the deficiency totaled dollar_figure petitioners remitted in full the underlying deficiencies for and but as of the date this case was submitted petitioners had not paid any accrued interest petitioners’ request for abatement of interest under sec_6404 submitted on date appealed to the equities of their predicament adducing that they remained uninformed of the partnership action and settlement resolution throughout the course of the proceedings and that they were blindsided by their liability and the extent of the attendant interest accumulation when the assessments were ultimately effected in late petitioners contended that as unsophisticated investors they were oblivious to the partnership’s structure and operation and had no forewarning that it was devised as a tax_shelter vehicle they claimed to have been unwittingly bamboozled by misrepresentations of the partnership’s organizers and marketers and duplicitous prospectus documentation petitioners claimed that their financial circumstances would cause them to sustain significant economic hardship if the interest were not abated respondent summarily denied petitioners’ abatement request on date in their administrative appeal submitted on date and supplemented by written correspondence on date petitioners asserted their entitlement to a partial abatement in an unspecified amount reiterating equitable considerations along the same vein as the aforementioned fairness arguments respondent rejected petitioners’ appeal in a final_determination on date citing the protracted partnership litigation as the predominant factor contributing to the delay on date respondent sent petitioners a letter entitled full disallowance - final_determination which reads in part as follows dear mr mrs momot this letter is to inform you that we are disallowing your request for an abatement of interest we call this decision a determination this letter is our final_determination for purposes of sec_6404 we regret that our final_determination is to deny your request for an abatement of interest we had to deny your request for the following reason s after review of available records and other information we did not find any unreasonable errors or delays on our part that merit the abatement of interest for tax years and see form_843 claim the time it took for the tax_court decision against crystal star eagle with whom you invested which resulted in the disallowance of the partnership deductions you took and the fact that you were not notified during tax_court proceedings with the partnership a separate_entity is not a ministerial_act discussion sec_6404 provides in pertinent part that respondent may abate the assessment of interest on any deficiency attributable to an error or delay by an officer_or_employee of the irs in performing a ministerial_act amendments to sec_6404 enacted in expanded the scope of the irs’s discretionary authority to abate interest attributable to unreasonable errors or delays resulting from the performance of managerial acts because these amendments are not effective on a retroactive basis for tax years beginning before date they do not apply to the instant case a ministerial_act denotes a procedural or mechanical act sec_301_6404-2t temporary proced admin regs fed reg date the exercise of judgment or discretion such as respondent’s deliberation concerning the proper application of federal tax law or other law is not a ministerial_act id ministerial_act is likewise construed in the final version of the regulations to sec_6404 which are effective for tax years beginning after date see sec_301 b proced admin regs congress intended sec_6404 to be availed of where the disallowance of a taxpayer’s request for abatement would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 sec_6404 was not conceived of as an expedient to routinely avoid payment of interest id our jurisdiction to order an abatement of interest is circumscribed to those instances where respondent’s failure to do so is an abuse_of_discretion sec_6404 our review of respondent’s determination to which we accord due deference is oriented to the particular facts presented by each case jacobs v commissioner tcmemo_2000_123 for the reasons discussed below respondent’s failure to abate the assessment of interest on petitioners’ deficiencies was not arbitrary capricious or without sound basis in fact or law see 112_tc_19 generally the mere passage of time during the litigation phase of a tax dispute does not establish error or delay by respondent in performing a ministerial_act 113_tc_145 during the late 1970s and throughout the 1980s the proliferation of abusive tax_shelters generated a myriad of tax_shelter cases see beagles v commissioner tcmemo_2003_67 the delay in assessment of petitioners’ and deficiencies and concomitant interest accrual though was occasioned by the promotion of the partnership interests as co- ownership interests and was not manifestly attributable to administrative nonfeasance the initial partnership action was not amenable to the jurisdiction of this court due to respondent’s inadvertent noncompliance with the tefra procedures alhouse v commissioner tcmemo_1991_652 which would not have occurred had the partnership been properly characterized as such the unsuccessful appeal of that case by the taxpayers involved and decided by the court_of_appeals for the ninth circuit prolonged its duration by close to years the eventual issuance of the fpaas was deferred for an additional two plus years because respondent elected to pursue settlement agreements with some but not all individual partners respondent’s strategic decision to induce settlements with certain individual members of the investment group however is a matter wholly within his discretion and does not constitute a ministerial_act particularly since the tmp and remaining partners were not readily identifiable dadian v commissioner tcmemo_2004_ additionally the tefra action might have been settled more expeditiously than the four plus years it took to conclude but for the reluctance of the participating partners in that case to abide by the decision in alhouse v commissioner supra the participating partners persistently attempted to resuscitate a challenge to the partnership’s tax classification status as documented in a series of motions submitted during the pendency of the tefra case finally because the various tmps throughout the tefra proceeding were investors similarly situated to petitioners who were not privy to the partnership’s operation and subscription information notice to the nonparticipating partners was apparently not feasible until respondent procured the identification list even if the failure to inform petitioners of the partnership proceedings constituted a dereliction of the obligations of the tmp the notice responsibilities under the tefra procedures are allocated to the tmp and not the irs see sec_6223 the nonperformance of the requisite tefra notice function by a tmp is not an irs error requiring the abatement of interest see jaffe v commissioner tcmemo_2004_122 fargo v commissioner tcmemo_2004_13 to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion
